
	
		I
		111th CONGRESS
		1st Session
		H. R. 2793
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Kline of
			 Minnesota (for himself, Mr. Wilson of
			 South Carolina, and Mrs.
			 Bachmann) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require a report to the Congress from the Presidential
		  Task Force on the Auto Industry regarding closings of vehicle dealerships in
		  connection with the bankruptcies of Chrysler Corporation and General Motors
		  Corporation, and to suspend imposition of withdrawal liability to multiemployer
		  plans in connection with the closing of such dealerships (and to suspend the
		  requirement for payment of existing withdrawal liability in connection with
		  such closings) until 60 days after submission of such report.
	
	
		1.Short titleThis Act may be cited as the
			 Auto Dealers’ Pension Fairness Act of
			 2009.
		2.Report of
			 Presidential Task Force on the Auto Industry regarding dealership
			 closings
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the Presidential Task Force
			 on the Auto Industry shall submit a report to each House of the Congress
			 regarding the closing of vehicle dealerships in connection with proceedings
			 commenced during 2009 under chapter 11 of title 11, United States Code, with
			 respect to Chrysler Corporation and General Motors Corporation.
			(b)Matters covered
			 by reportThe report submitted pursuant to subsection (a)
			 shall—
				(1)describe in detail the role of the Task
			 Force in negotiating, reviewing, approving, or relating in any other respect to
			 the plans of reorganization or restructuring in connection with proceedings
			 commenced during 2009 under chapter 11 of title 11, United States Code, with
			 respect to Chrysler Corporation and General Motors Corporation,
				(2)describe in detail
			 any advice or direction provided by the Task Force or any other involvement of
			 the Task Force with respect to determinations of which vehicle dealerships of
			 Chrysler Corporation and General Motors Corporation were selected for closure
			 in connection with such plans of reorganization or restructuring, and which
			 were specifically selected for exemption from such closure,
				(3)set
			 forth any rationale or economic analyses used by the Task Force in connection
			 with its advice or other involvement in determinations regarding the closure of
			 profitable vehicle dealerships in connection with such reorganization or
			 restructuring,
				(4)set forth any assessment made by the Task
			 Force of the aggregate amount of withdrawal liability which, by reason of the
			 closure of vehicle dealerships of Chrysler Corporation and General Motors
			 Corporation in connection with such plans of reorganization or restructuring,
			 has been and will be imposed under part 1 of subtitle D of title IV of the
			 Employee Retirement Income Security Act of 1974 on contributing sponsors owning
			 or operating such dealerships, and
				(5)set forth any
			 assessment made by the Task Force of job losses and related economic impact
			 expected to arise from such closure of such dealerships.
				(c)Suspension of
			 withdrawal liability to multiemployer plans
				(1)In
			 generalDuring the period
			 beginning on the date of the enactment of this Act and ending 60 days after the
			 date on which the report required under subsection (b) is submitted to each
			 House of the Congress—
					(A)no withdrawal liability may be imposed
			 pursuant to proceedings commenced under the provisions of part 1 of subtitle D
			 of title IV of the Employee Retirement Income Security Act of 1974 in
			 connection with proceedings commenced during 2009 under chapter 11 of title 11,
			 United States Code, by reason of the closing of an applicable vehicle
			 dealership owned or operated by any contributing sponsor, and
					(B)any payment of
			 withdrawal liability imposed under such provisions prior to such period on a
			 contributing sponsor by reason of the closing of an applicable vehicle
			 dealership owned or operated by such contributing sponsor which would be
			 payable (but for this subsection) during such period shall not be
			 payable.
					(2)Applicable
			 vehicle dealershipFor purposes of this subsection, the term
			 applicable vehicle dealership means a vehicle dealership of
			 Chrysler Corporation or General Motors Corporation which has been closed in
			 2009, or is scheduled during 2009 for closure, in connection with any plan of
			 reorganization or restructuring in connection with proceedings commenced during
			 2009 under chapter 11 of title 11, United States Code, with respect to Chrysler
			 Corporation or General Motors Corporation.
				
